PER CURIAM.
We have for review the complaint of The Florida Bar and the referee’s uncontested report. We have jurisdiction. Art. V, § 15, Fla. Const.
The Florida Bar filed a complaint alleging that Eustace Leslie engaged in the unlicensed practice of law. An order to show cause was served on Leslie and he filed an answer denying the allegations. A referee was appointed pursuant to Rule Regulating the Florida Bar 10 — 7.1(e)(5). After an evi-dentiary hearing, the referee concluded that Leslie engaged in the unauthorized practice of law by falsely representing himself to clients and other persons as licensed to practice law in Florida; by operating a “law office” within the Duval County Law Library; by meeting with clients at, receiving calls from clients, and making calls to clients from that library; by falsely misrepresenting on a state employment application that he was an attorney; and by using and distributing a business card falsely identifying himself as an attorney. The referee recommended that Leslie be enjoined by permanent injunction from engaging in the practice of law. We conclude that the referee’s findings are based on competent substantial evidence and adopt the referee’s recommendation. Accordingly, we permanently enjoin and restrain Eustace Leslie from engaging in the acts complained of and from otherwise engaging in the practice of law in this state. In the event Leslie engages in any activity constituting the practice of law in Florida he will be found in indirect criminal contempt of the Supreme Court of Florida and appropriate sanctions will be imposed.
*962The Bar, as the prevailing party, is entitled to the taxation of costs in its favor. The Bar has submitted an affidavit setting forth costs in the amount of $1,089.13 which we find reasonable. Judgment for costs in the amount of $1,089.13 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.